PER CURIAM.
We reverse in part and affirm in part a final judgment of modification. The modification petition of the husband was tried before the court on August 16, 1983. Upon review of the trial transcript, we find no proper evidentiary or legal basis for the trial court’s modification of the final judgment of dissolution of marriage, which modification, while leaving the former wife with primary physical custody of the parties’ children, substantially modified the provisions for child support and visitation. We reject the former husband’s claim that there may be matters that the trial court properly considered in entering the modification that do not appear in the appellate record. We do so because we find no reference to such matters in the trial transcript and also because we believe it to be the responsibility of the former husband to seek supplementation of the record if he believes it necessary to resolve the issues raised on appeal.
The only operative portion of the final judgment of modification that we leave in place is that provision terminating the dependency proceedings. We do not believe the former wife has standing to challenge the trial court’s action in that respect. Moreover, we also believe the record is sufficient to support the trial court’s termination action in any case. We also leave intact the trial court’s order directing further social investigations into the parties’ respective home situations.
ANSTEAD, HARRY LEE and HURLEY, DANIEL T.K., Associate Judges, concur.
LETTS, GAVIN K., Associate Judge, dissents without opinion.